United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2912
                        ___________________________

                                Corey Jemell Rogers

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Steven Brouk; John Layton; Donald Hale; John Schneedle; Cindy Griffith; Alan Earls

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: July 6, 2018
                               Filed: July 17, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Corey Rogers appeals following the district court’s1 adverse grant of summary
judgment in his pro se 42 U.S.C. § 1983 action, in which he raises claims of
excessive force, deliberate indifference to his medical needs, and sexual assault.

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      After careful review of the record and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Peterson v.
Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (reviewing grant of summary judgment de
novo; viewing record in light most favorable to nonmoving party). The judgment is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-